DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status
2. 	This action is responsive to the request for continued examination application filed on 01/29/2021. Claims 37-56 are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims 37-56 have been considered but are moot in view of the new ground(s) of rejection. 

a)	On page 6 of Applicant’s Remarks filed 01/29/2021, Applicant argues that Cho does not teach the amended limitation of claims 37 and 47 “wherein the MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels”. A newly found reference Mazurek et al. (US Patent Number 5,805,117) teaches wherein the MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels” (Figs. 1-3 and 21, col. 6 lines 25-28 and lines 58-61).

b)	On page 7 of Applicant’s Remarks filed 01/29/2021, Applicant argues that Gupta (par [0084]) does not teach the “size of the MPAVD”, but Gupta disclosed the “size of the MPAVD” (which it does not, as par [0084] refers to a single panel screen), Gupta could not be said to disclose the “size of the MPAVD”.
	Examiner respectfully disagrees. It is noted that Mazurek (col. 6 lines 25-28) teaches that a display module 100 contain different sized array of pixels. And Gupta (par [0072] [0084] teaches use the size of screen or any size of the screen to determine the advertising is a factor of advertising. Therefore, the combination of Mazurek and Gupta teach “size of MPAVD”.

c)	On page 7 of Applicant’s Remarks filed 01/29/2021, Applicant argues that the sole reference to size in par [0084] of Gupta states that “the size of the screen on the device of the user AA 120AA may be a factor used in determining how many advertisements to communicate to the user AA 120AA.” Id. This teaching has nothing to do with the user bidding on the attribute of “size of the MPAVD” in an advertising marketplace.
	Examiner respectfully disagrees. It is noted that Gupta (par [0072] [0084] teaches a received “bid” can include “an amount associated with” the “size of the MPAVD (par [0072] [0084], when bid is placed, the number of advertising is determined based on the size of the screen). Also the claim does not claim that user bidding on attribute of “size of the MPAVD”.

d)	On pages 7-8 of Applicant’s Remarks filed 01/29/2021, Applicant argues that
par [0084] of Gupta makes it clear that the service provider’s decision about which advertisement to display is not based on the “revenue generator[’s]” bid in connection with a screen size attribute, but rather “the highest bid for the keyword’ that the user was searching for.
alternative option or in addition the service provider may select more than one advertisement to display to the user.
	Thus, Gupta teach (1) the “size of the MPAVD” is among the attributes associated with the MPAVD that are presented within the advertising marketplace, and that (2) a received “bid” includes “an amount associated with” the “size of the MPAVD.” 

e)	On page 11 of Applicant’s Remarks filed 01/29/2021, Applicant argues that the motivation to modify Gupta with Vaitekunas has nothing to do with “cost”. Examiner respectfully disagrees. It is noted that it is common sense that the cost of a small screen to display an advertising costs less than a cost of a larger screen to display an advertising. Thus, the cost of displaying an advertising is based on the size of the screen.

f)	On pages 11-12 of Applicant’s Remarks filed 01/29/2021, Applicant argues that it is improper to combine six separate references for the independent claims.
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

g)	On pages 13-17 of Applicant’s Remarks filed 01/29/2021, Applicant argues that the present claims are not directed to an abstract idea. 
Examiner respectfully disagree. It is noted that “associating an advertising marketplace with a multi-panel architectural video display (“MPAVD”), wherein the MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels; presenting attributes associated with the MPAVD within the advertising marketplace, wherein the attributes include a size of the MPAVD, a historical revenue associated with the MPAVD, a population density within a defined proximity to the MPAVD, a viewing distance at which a content displayed on the MPAVD is viewable, a number of visitors within the estimated viewing distance, a frequency of a content display on the MPAVD, and a duration of a content display on the MPAVD; and receiving a bid for content to be displayed on the MPAVD, wherein the bid includes an amount associated with each attribute” is a fundamental economic practice in a manner similar to Ex parte Frank C. NiMazurek las, Ian B. Carswell, and Paul M. Hletko, PTAB, 2012-000285 (“Like the risk hedging in Bilski, the concept of advertising is a fundamental economic practice long prevalent in our system of commerce. The use of an advertisement is also a building block of the modem economy. Thus, advertising, like hedging, is an "abstract idea" beyond the scope of 101, See Alice Corp. Pty. Ltd, 134 S.Ct.at 2355-57'), and, bidding, is a business method, is an “abstract idea”.
The limitation “wherein the MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels”, do not recite significant more when recited in a claim with an abstract idea. However, the limitation “associating an advertising marketplace with a multi-panel architectural video display (“MPAVD”); presenting attributes associated with the MPAVD within the advertising marketplace, wherein the attributes include a size of the MPAVD, a historical revenue associated with the MPAVD, a population density within a defined proximity to the MPAVD, a viewing distance at which a content displayed on the MPAVD is viewable, a number of visitors within the estimated viewing distance, a frequency of a content display on the MPAVD, and a duration of a content display on the MPAVD; and receiving a bid for content to be displayed on the MPAVD, wherein the bid includes an amount associated with each attribute” recite “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Applicant argues that the claims of the present application are integrated into a very specific practical application (involving MPAVDs), and are not a mere “drafting effort designed to monopolize the judicial exception” itself. Instead, the claims are directed toward and recite systems and methods for specialized bidding approaches in connection with advertising on specialized MPAVDs, where an “MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels. Applicant compares Claim 1 of U.S. Appl. No. 11/134,116 with Claim 37 of the invention (U.S. Appl. No. 15/909,959). 
Examiner respectfully disagree. This judicial exception is not integrated into a practical application because the claims are directed an abstract idea with additional generic elements. These additional claim elements do not provide meaningful limitations to transform the abstract idea such that the claims amounts to significant more than the abstract idea itself.  It is noted that Claim 1 of U.S. Appl. No. 11/134,116 are not the same as Claim 37 of this instant invention (U.S. Appl. No. 15/909,959). The present invention (U.S. Appl. No. 15/909,959) not only claim “advertising’, like hedging, is an "abstract idea", but also claim “bidding”, which is a business method, therefore it is an “abstract idea”.

Claim Rejections - 35 USC §101
5.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.    Claims 37-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, Claims 37-56 are determined to be directed to an abstract idea. 
Claims 37-56: Applicant’s method steps in independent claims 37 and system claim 47 are directed to an abstract idea without significant more. Specifically, “associating an advertising marketplace with a multi-panel architectural video display (“MPAVD”), herein the MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels;  presenting attributes associated with the MPAVD within the advertising marketplace, wherein the attributes include a size of the MPAVD, a historical revenue associated with the MPAVD, a population density within a defined proximity to the MPAVD, a viewing distance at which a content displayed on the MPAVD is viewable, a number of visitors within the estimated viewing distance, a frequency of a content display on the MPAVD, and a duration of a content display on the MPAVD; and receiving a bid for content to be displayed on the MPAVD, wherein the bid includes an amount associated with each attribute” is a fundamental economic practice in a manner similar to Ex parte Frank C. NiMazurek las, Ian B. Carswell, and Paul M. Hletko, PTAB, 2012-000285 (“Like the risk hedging in Bilski, the concept of advertising is a fundamental economic practice long prevalent in our system of commerce. The use of an advertisement is also a building block of the modem economy. Thus, advertising, like hedging, is an "abstract idea" beyond the scope of 101, See Alice Corp. Pty. Ltd, 134 S.Ct.at 2355-57'); and, bidding, is a business method, is an “abstract idea”. 
The limitation “wherein the MPAVD includes a plurality of modular display panels configured to temporarily interlock with one another, and further configured to permit a coordinated display of a unified content across the plurality of modular display panels” do not recite significant more when recited in a claim with an abstract idea.  These additional claim elements do not provide meaningful limitations to transform the abstract idea such that the claims amounts to significant more than the abstract idea itself.
Thus independent Claims 37 and 47 and dependent claims 38-46 and 48-56 are rejected under 35 U.S.C 101.
	
Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 37-39, 44-49 , and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek et al. (US Patent Number 5,805,117; hereinafter Mazurek) in view of Vaitekunas (US 2003/0004806 A1) in view Gupta et al (US 2007/0264987 A1;hereinafter Gupta), Haas et al. (US 2003/0220773 A1;hereinafter Haas), Del Sesto (Patent No. 6,985,882 B2)  and further in view of Piccionelli (US 2007/0205963 A1).

Regarding claim 37, Mazurek (Figs. 1-3 and 21) discloses a method comprising: 
associating an advertising marketplace with a multi-panel architectural video display (A tiled modular display system 1) (column 1, lines 25-29 and column 5, lines 22-25), wherein the MPAVD includes a plurality of modular display panels (the tiled display system 1 contains 48 of the display modules 100 arranged into an array of six rows 105 and eight columns 110) configured to temporarily interlock with one another ( Fig. 3, column 6, lines 25-28, lines 58-61, each one of the modules 100 is attached to a base plate 310 by respective module alignment devices 320) and further configured to permit a coordinated display of a unified content across the plurality of modular display panels (a map image is displayed across the plurality of the display module 100; see Figs. 1 and 2).
Mazurek does not teach:
presenting attributes associated with the MPAVD within the advertising marketplace, wherein the attributes include a frequency of a content display on the MPAVD, and a duration of a content display on the MPAVD; and receiving a bid for content to be displayed on the MPAVD, wherein the bid includes an amount associated with each attribute MPAVD. 
Vaitekunas teaches:
presenting attributes associated with the MPAVD within the advertising marketplace, wherein the attributes include a frequency of a content display on the MPAVD (Fig. 3, par [0040], an example of discrete time periods of static image. An image 81 may be displayed on content-display unit 25 during the overnight period of a day, an image 82 may be displayed on content-display unit 25 during the morning drive-time period of a day, an image 83 may be displayed on content-display unit 25 during the afternoon drive-time period of a day, and an image 84 may be displayed on content-display unit 25 during the evening period of a day), and a duration of a content display on the MPAVD (Fig. 3, par [0040], an example of discrete time periods of static image. An image 81 may be displayed on content-display unit 25 during the overnight period of a day, an image 82 may be displayed on content-display unit 25 during the morning drive time period of a day, an image 83 may be displayed on content-display unit 25 during the afternoon drive-time period of a day, and an image 84 may be displayed on content-display unit 25 during the evening period of a day); and receiving a bid for content to be displayed on the MPAVD, wherein the bid includes an amount associated with each attribute MPAVD (Fig. 7, par [0058], an advertiser bids on display-time, groups of content-display units 25, hierarchies, and characteristics for content-display units 25 for their advertisement via an Internet based auction).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek, by include presenting attributes associated with the MPAVD within the advertising marketplace, wherein the attributes include a frequency of a content display on the MPAVD, and a duration of a content display on the MPAVD; and receiving a bid for content to be displayed on the MPAVD, wherein the bid includes an amount associated with each attribute MPAVD, as taught by Vaitekunas, and therefore, provide easily manageable dynamic-content display.
Mazurek and Vaitekunas do not explicitly teach attributes including a size of the MPAVD.  However, Mazurek, column 6, lines 25-27 discloses that “a display module 100 according to the present invention may contain a different sized array of pixels”.  Thus the size of the tiled display system (1) of Mazurek would be different size dependent upon the size of each display modules (100).
Furthermore, Gupta teaches “Alternatively or in addition the service provider 130 may select more than one advertisement to display to the user AA 120AA. The size of the screen on the device of the user AA 120AA may be a factor used in determining how many advertisements to communicate to the user AA 120AA” (see [0084]).  Thus combining the tiled display system (100) containing different size of Mazurek with the size of the screen to be a factor used in determining advertisements Gupta and the advertising bid on display-time on a selected set of content of Vaitekunas ([0058]) would meet the claim limitation “the attributes include a size of the MPAVD”.
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek and Vaitekunas, by include a size of the display, as taught by Gupta, and therefore, the cost of producing an advertisement where size of the advertisement is considered is on a much larger scale such as an appearing at the side of the highway would cost more than one appearing at the corner of one’s private property appearing at the side of the sidewalk.
Mazurek, Vaitekunas and Gupta do not explicitly teach a historical revenue associated with the MPAVD.
Haas teaches a historical revenue (par [0072], historical revenue).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek, Vaitekunas and Gupta, by include a historical revenue associated with the display, as taught by Haas, and therefore, provide the income that advertisement business has from its business activities.
Mazurek, Vaitekunas, Gupta and Haas do not explicitly teach a population density within a defined proximity to the MPAVD.
Del Sesto teaches a population density within a defined proximity to the MPAVD (col. 6 lines 4-14, population density).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the MPAVD of Mazurek, Vaitekunas, Gupta and Haas, by include a population density within a defined proximity of the display, as taught by Del Sesto, and therefore, provide more accurate advertising to the population at the area.
Mazurek, Vaitekunas, Gupta, Haas and Del Sesto do not explicitly teach a viewing distance at which a content displayed on the MPAVD is viewable, a number of visitors within the estimated viewing distance.
Piccionello teaches a viewing distance at which a content displayed on the MPAVD is viewable (par [0005], defining a range of distances from a surface and a range of viewing angles with respect to the surface), a number of visitors within the estimated viewing distance (Fig. 7a, par [0019], a plurality of human viewers (as shown, two viewers) both view a blank portion of a wall of a business while within the selected range of distances and viewing angles).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek, Vaitekunas, Gupta, Haas and Del Sesto, by include a viewing distance at which a content displayed on the display is viewable, and a number of visitors within the estimated viewing distance, as taught by Piccionelli, and therefore, the virtual image is perceived to be defined on the surface by the human viewer.
Regarding claim 38, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose the method of claim 37, Vaitekunas further teaches:
selling rights to display a first content on the MPAVD based on the bid received (Fig. 7, par [0058], the user may then place a bid 705 describing the maximum amount the user is willing to pay for display-time on a selected set of content-display units 25. Bid 705 may be placed similarly to the process illustrated in FIG. 6, as described above. If the user is the high bidder, then the users dynamic-content is displayed on the selected content-display units 25 during the selected display-time).

Regarding claim 39, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose the method of claim 38, Vaitekunas further teaches:
deriving revenue from the rights sold to display the first content on the MPAVD based on the bid received (Fig. 7, par [0058], the user may then place a bid 705 describing the maximum amount the user is willing to pay for display-time on a selected set of content-display units 25. Bid 705 may be placed similarly to the process illustrated in FIG. 6, as described above. If the user is the high bidder, then the users dynamic-content is displayed on the selected content-display units 25 during the selected display-time).

Regarding claim 44, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose method of claim 39. However, Mazurek, Vaitekunas, Gupta, Haas and Piccionelli do not teach the revenue derived is based on a population density within a vicinity of the MPAVD.  Del Sesto teaches wherein the revenue derived is based on a population density within a vicinity of the MPAVD (col. 6 lines 4-14, population density).
The motivation is the same as the rejection of claim 1.

Regarding claim 45, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose method of claim 39. However, Mazurek, Vaitekunas, Gupta, Haas and Del Sesto do not teach wherein the revenue derived is based on a number of visitors within a vicinity of the MPAVD. Piccionelli teaches wherein the revenue derived is based on a number of visitors within a vicinity of the MPAVD (Fig. 7a, par [0019], a plurality of human viewers (as shown, two viewers) both view a blank portion of a wall of a business while within the selected range of distances and viewing angles).
The motivation is the same as the rejection of claim 1.
	
Regarding claim 46, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose method of claim 39. However, Mazurek, Vaitekunas, Haas, Del Sesto and Piccionelli do not teach the revenue derived is based on a size of the MPAVD.  Gupta teaches wherein the revenue derived is based on a size of the MPAVD (par [0084], size of the display).
The motivation is the same as the rejection of claim 1.

Regarding claim 47, it is a system claim of claim 37. Therefore, it is analyzed as claim 37.
Regarding claim 48, it is a system claim of claim 38. Therefore, it is analyzed as claim 38.
Regarding claim 49, it is a system claim of claim 39. Therefore, it is analyzed as claim 39.
Regarding claim 54, it is a system claim of claim 44. Therefore, it is analyzed as claim 44.
Regarding claim 55, it is a system claim of claim 45. Therefore, it is analyzed as claim 45.
Regarding claim 56, it is a system claim of claim 46. Therefore, it is analyzed as claim 46.

10.	Claims 40-41 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek in view of Vaitekunas, Gupta, Haas, Del Sesto and further in view of Doherty et al. (US 2002/0095332 A1; hereinafter Doherty). 

Regarding claim 40, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose the method of claim 39. However, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli do not teach dividing the derived revenue among an owner of the MPAVD and an owner of an architectural feature with which the MPAVD is connected.
Doherty teaches dividing the derived revenue among an owner of the MPAVD and an owner of an architectural feature with which the MPAVD is connected (par [0031], the revenue generated by these charges is then divided between the owner of delivery system 40, such as a syndication company, the owner of media buyer component 70, such as a media buy company, and the owner of multimedia presentation 20, such as Internet content provider; thus it would be obvious to divide the revenue among owners of the MPAVD as taught by Vaitekunas since the revenue is dividing between the owners as suggested by Doherty).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli, by include the derived revenue among an owner of the MPAVD and an owner of an architectural feature with which the MPAVD is connected, as taught by Doherty, and therefore, fairly compensate the designers of their respective business area.

Regarding claim 41, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto, Piccionelli and Philyaw disclose the method of claim 39, However, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli do not teach dividing the derived revenue among an owner of the MPAVD and an owner of an architectural feature with which the MPAVD is connected, and an owner of the first content. 
Doherty teaches dividing the derived revenue among an owner of the MPAVD, an owner of an architectural feature with which the MPAVD is connected, and an owner of the first content (e.g., internet content) (par [0031], the revenue generated by these charges is then divided between the owner of delivery system 40, such as a syndication company, the owner of media buyer component 70, such as a media buy company, and the owner of multimedia presentation 20, such as Internet content provider; thus it would be obvious to divide the revenue among owners of the MPAVD as taught by Vaitekunas since the revenue is dividing between the owners as suggested by Doherty ).

Regarding claim 50, it is a system claim of claim 40. Therefore, it is analyzed as claim 40.
Regarding claim 51, it is a system claim of claim 41. Therefore, it is analyzed as claim 41.

11.	Claims 42-43, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek in view of Vaitekunas, Gupta, Haas, Del Sesto, Piccionelli and further in view of McIntire et al. (US 2007/0250901 A1; hereinafter McIntire).

Regarding claim 42, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose the method of claim 39. However, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli do not teach wherein the revenue is derived on a pay-per-view basis.
McIntire teaches wherein the revenue is derived on a pay-per-view basis (McIntire, par [0007]).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli, by include wherein the revenue is derived on a pay-per-view basis, as taught by McIntire, and therefore, provide more effective, user-friendly advertising.

Regarding claim 43, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli disclose the method of claim 39. However, Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli do not teach wherein the revenue is derived on a pay-per-predicted view basis.
McIntire teaches wherein the revenue is derived on a pay-per-predicted view basis (par [0007] [0250] [0288] [0302] [0442] [0462]).
It would have been obvious for one ordinary skill in the art at the time of the invention was made to modify the invention of Mazurek, Vaitekunas, Gupta, Haas, Del Sesto and Piccionelli, by include wherein the revenue is derived on a pay-per-predicted view basis, as taught by McIntire, and therefore, provide more effective, user-friendly advertising.

Regarding claim 52, it is a system claim of claim 42. Therefore, it is analyzed as claim 42.
Regarding claim 53, it is a system claim of claim 43. Therefore, it is analyzed as claim 43.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691